Mellen C. J.
delivered the opinion of the Court at the ensuing May term in Cumberland.
The defendants contend that Getchell was illegally arrested and committed to prison, and being under duress of imprisonment when the bond declared on was executed, the same is void. Whether the arrest and imprisonment were illegal was the question on trial. The defence of the action is placed on a provision in our constitution, art. '2, sec. 2, which is in these words, viz : “ Electors shall, in all cases, except treason, felony and breach of the peace, be privileged from arrest on the days of election, during their attendance at, going to, and returning therefrom.” It appears that Getchell lived more than four miles from the place of the town meeting at Sanford, and four miles from the prison in Alfred; and that the distance from the prison to the place of the town meeting in Sanford is five miles. If the arrest was not illegal, the commitment was not. We are well satisfied that the latter part of the above cited section is restrictive of the generality of the preceding, and that the meaning is that Electors should be privileged from arrest during such part of the days as is occupied by them in their attendance at, going to and returning from the election. It is contended that Getchell was arrested as he was going to the town meeting, which was to be holden on that day at one. of the clock in the afternoon. The witnesses produced by the defendants, testified that as Getchell was preparing to go, and ready, excepting putting on his hat, the arrest was made. According to this testimony, Getchell was not, when arrested, going to the election or ready to go — he was preparing to go. This does not bring the case within the language of the constitutional inhibition. Does the evidence bring it within its fair import and construction ? The abovementioned witnesses say they .left home about eleven of the clock, in order to go to the meeting, and on their way, called at Getchell’s. On the other hand, the officer who made the arrest *191testified that he did it between nine and ten o’clock ; and the prison keeper testified that the commitment was before the meeting at Alfred was organized, which was to be held at 12 o’clock. On these facts was not the arrest made so early in the day as to be liable to no objection ; -or, in other words, were not two or three hours more than a reasonable time to be occupied in travelling four miles, or a little more, to attend the town meeting ? But we again observe that the defendants’ own witnesses proved that Getchell had not left home and was not going or ready to go to the meeting when the arrest was made. We have no authority to extend the language of the constitution to cases which it does not comprehend ; and we must remember that the inhibition as it stands gives a right to debtors on the days of election, or at least, on a part of those days, which rights thus given, have to the same extent, abridged the rights of creditors. We feel it our duty to be governed by the plain language of the constitution as it stands. Questions of privilege in England depend on different principles or usages, and not on definite, constitutional provisions. Exception overruled.
Judgment on the Verdict„